Citation Nr: 1528069	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-36 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for esophageal cancer for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Adamson, Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to March 1970.  He died in March 2013.  The appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is required before the appellant's claims are decided.  

The Veteran died in March 2013 due to esophageal cancer.  See death certificate.  The appellant contends that the Veteran's esophageal cancer is causally connected to his active service.  In particular, she claims he was exposed to certain chemicals and herbicide agents during his tour in the Republic of Vietnam and that this exposure caused his later diagnosed fatal esophageal cancer.  The Veteran indeed served in the Republic of Vietnam during the Vietnam Era and is, therefore, presumed exposed to herbicides during that service.  38 C.F.R. § 3.307(6)(iii) (2014).  The appellant recognizes that esophageal cancer is not a disability that warrants presumptive service connection under 38 C.F.R. § 3.309 (2014) due to the Veteran's service in Vietnam.  See December 2013 VA Form 9.  She is, rather, claiming service connection on a direct basis under 38 C.F.R. § 3.303 (2014).  Id.  

The RO has not obtained a medical opinion to address the appellant's contentions.  In September 2014, a private physician who treated the Veteran in his lifetime submitted a statement that, when read liberally, at the very least suggests the possibility of some relationship between the Veteran's cancer and his active service.  VA is obliged to provide an examination or obtain a medical opinion if the evidence of record: contains competent evidence that the claimant has a current disability, or persistent recurrent symptoms of a disability; and establishes that the Veteran suffered an injury or disease in service; indicates that the claimed disability or symptoms may be associated with the established injury or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4) (2014).  The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v Nicholson, 20 Vet. App. 79 at 83 (2006).  Under the circumstances, the Board finds that the duty to assist set forth at 38 C.F.R. § 3.159 requires the RO to obtain a medical opinion to assess whether the Veteran's cause of death was causally connected to his active service, to include an opinion as to whether the Veteran's cancer was caused by his in-service exposure to Agent Orange.  Because no such opinion was obtained in this case, a remand is required.

The Veteran had filed a claim for entitlement to service connection for his diagnosed esophageal cancer in February 2013.  No decision was made concerning this claim prior to the Veteran's death in March 2013.  In April 2013, the appellant filed a VA form 21-534EZ, Application for DIC Death Pension, and/or Accrued Benefits.  Pursuant to 38 C.F.R. § 3.1010, the RO needs to consider this claim as a request for substation under 38 U.S.C.A. § 5121A, allowing the appellant to pursue the service connection claim as if she were the Veteran.  The Board notes that the Veteran had died after October 10, 2008, there was a claim for monetary benefits pending at the date of his death, and the appellant had filed a claim for DIC within one year of the Veteran's death.  The DIC claim should have taken in lieu of a specific request for substitution.  Therefore, the RO must decide in the first instance the request for substitution in this case.  See 38 C.F.R. § 3.1010(e).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must decide the request for substitution filed in April 2013, which would allow the appellant to pursue the claim of entitlement to service connection for esophageal cancer in place of the Veteran. 

2.  Then, the RO should obtain an opinion from a qualified medical practitioner with sufficient expertise to determine the etiology of the Veteran's fatal esophageal cancer.  The claims file and any pertinent evidence in Virtual VA or the Veterans Benefits Management System that is not included in the claims file must be made available to and reviewed by the physician, to include the private cancer treatment records and the September 2014 statement from the private physician who treated the Veteran during his lifetime. 

Based on the review of the Veteran's pertinent history, to include his cancer diagnosis and treatment and his in-service exposure to herbicides and other chemical agents during his tour in Vietnam, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's esophageal cancer is etiologically related to his period of active duty, to include his exposure to herbicides in service.  In the interest of obtaining a thorough and complete report, the examiner is also asked to confirm in the report the existence, or lack thereof, of any cancer subject to presumptive service connection under 38 C.F.R. § 3.309(e) (2014). 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important that each disability be viewed in relation to its history (38 C.F.R. § 4.1 (2014)), copies of all pertinent records in the claims file, or in the alternative, the claims file itself, must be made available to the examiner for review.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  The RO or AMC should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any of the ordered actions is determined to have not been undertaken or to have been taken in a deficient manner, the RO or AMC should take appropriate corrective action.
 
4.  When the development requested has been completed, the case should be reviewed by the RO or AMC on the basis of additional evidence.  If the benefits sought are not granted, the appellant and her representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
 Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




